[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________                  FILED
                                                                     U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                            No. 11-13626
                                                                           MARCH 7, 2012
                                        Non-Argument Calendar
                                                                            JOHN LEY
                                      ________________________               CLERK

                                           Agency No. A095-903-513




AURELIO GOMEZ-BETANCUR,

lllllllllllllllllllllllllllllllllllllll                                        lPetitioner,

                                                  versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                     Respondent.

                                      ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                               (March 7, 2012)

Before MARCUS, MARTIN and BLACK, Circuit Judges.

PER CURIAM:
       Aurelio Gomez-Betancur, a native and citizen of Colombia, seeks review of

the Board of Immigration Appeals’ (BIA) final order affirming the Immigration

Judge’s (IJ) denial of his application for asylum.1 He argues the BIA and IJ erred

by determining he did not have a well-founded fear of future persecution and could

reasonably relocate within Colombia. After review, we deny Gomez-Betancur’s

petition.2

       The IJ concluded Gomez-Betancur was a member of a particular social

group, namely, landowning cattle ranchers. However, the IJ and the BIA

determined he did not have a well-founded fear of persecution by the National

Liberation Army (ELN) on account of this status. On appeal, Gomez-Betancur

contends this determination was error because he has an objective basis for a well-




       1
           Because Gomez-Betancur failed to raise his withholding of removal and CAT claims
before the BIA, we lack jurisdiction to consider them. Amaya-Artunduaga v. U.S. Att’y Gen.,
463 F.3d 1247, 1249-50 (11th Cir. 2006). Moreover, he has also abandoned them on appeal by
failing to mention either issue in his initial brief. Lapaix v. U.S. Att’y Gen., 605 F.3d 1138, 1145
(11th Cir. 2010). Thus, we consider only his asylum claim.
       2
           Where the BIA “affirmed and relied upon the IJ’s decision and reasoning,” we review
the IJ’s opinion “to the extent that the BIA found that the IJ’s reasons were supported by the
record.” Tang v. U.S. Att’y Gen., 578 F.3d 1270, 1275 (11th Cir. 2009). We review the IJ’s and
the BIA’s factual determinations under the substantial evidence test. Forgue v. U.S. Att’y Gen.,
401 F.3d 1282, 1286 (11th Cir. 2005). “[T]o conclude the BIA’s decision should be reversed, we
must find that the record not only supports the conclusion, but compels it.” Ruiz v. Gonzalez,
479 F.3d 762, 765 (11th Cir. 2007) (quotations omitted).


                                                 2
founded fear of future persecution on account of his status as a landowning cattle

rancher.3

      An alien who cannot demonstrate past persecution may establish a well-

founded fear of future persecution by proving “(1) a ‘subjectively genuine and

objectively reasonable’ fear of persecution that is (2) on account of a protected

ground.” Silva v. U.S. Att’y Gen., 448 F.3d 1229, 1236 (11th Cir. 2006) (citation

omitted). An alien’s credible testimony generally establishes that his fear is

“genuine.” De Santamaria v. U.S. Att’y Gen., 525 F.3d 999, 1007 (11th Cir. 2008).

An asylum petitioner must also establish a nexus between the feared persecution

and the protected ground by presenting “specific, detailed facts showing a good

reason to fear that he or she will be singled out for persecution on account of” the

statutorily listed factor. Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1286 (11th Cir.

2005).4

      The BIA and IJ did not err in determining that Gomez-Betancur was

ineligible for asylum. While his fear was presumed genuine because the IJ


       3
         Gomez-Betancur does not challenge the BIA’s and IJ’s conclusion that he did not suffer
past persecution.
          4
          The asylum applicant need not show he will be singled out if he establishes a “pattern
or practice” of persecuting similarly situated people in his country, and has a reasonable fear of
persecution based on inclusion in that group. 8 C.F.R. § 208.13(b)(2)(iii). Gomez-Betancur
does not raise this issue before the BIA, nor did he raise it on appeal to this Court.

                                                 3
determined that he testified credibly, De Santamaria, 525 F.3d at 1007, substantial

evidence supported the BIA’s and IJ’s conclusion that there was no indication the

ELN could currently identify him or would seek him out. The calls from the ELN

stopped in 2007, two years before the hearings. Moreover, his wife, daughters,

parents, and brothers had safely remained in the same area of Colombia, and to his

knowledge, none faced any harm. These factors demonstrate that Gomez-

Betancur’s fear was not objectively reasonable, and the record does not compel

reversal of the IJ’s and BIA’s finding that he failed to establish a well-founded fear

of future persecution. Silva, 448 F.3d at 1236. Accordingly, we need not address

whether relocation was a reasonable option for Gomez-Betancur.

      PETITION DENIED.




                                          4